INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 VIA EDGAR January 6, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust–File Nos. 333-122901 and 811-21719 (the “Registrant”) on behalf of the EuroPac International Dividend Income Fund Ladies and Gentlemen: This letter is in response to the comments received from the Securities and Exchange Commission (the “Commission”) by telephone on December 30, 2013 on the Registrant’s registration statement filed on Form N-1A with respect to the EuroPac International Dividend Income Fund (the “Fund”), a series of the Registrant.Responses to the comments are included below and, as appropriate, are reflected in the 497c filed concurrently with this correspondence. PROSPECTUS Principal Investment Strategies (pages 2 & 7) 1.The first sentence of this section states that “the Fund will invest at least 80% of its assets (plus any borrowings for investment purposes) in equity securities of non-U.S. companies located in Europe or the Pacific Rim that have records of paying dividends for the last 12 months.” Please clarify the language for dividend paying companies. Response:The Registrant has made the requested revision which now reads as follows: “the Fund will invest at least 80% of its assets (plus any borrowings for investment purposes) in equity securities of non-U.S. dividend paying companies located in Europe or the Pacific Rim.” ***** 1 The Registrant acknowledges that the adequacy and accuracy of the disclosure in the filing of any Post-Effective Amendment to the Registrant’s Form N-1A registration statement is the responsibility of the Registrant.In addition, the Registrant acknowledges that any comments on or changes to disclosure in the filing of the Amendment provided by the Commission Staff, acting pursuant to its delegated authority, do not foreclose the Commission from taking any action with respect to the filing.The Registrant also represents that it may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the Federal securities laws of the United States. If you have any questions or additional comments, please contact me at (626) 914-1360.Thank you. Sincerely, /s/Joy Ausili Joy Ausili Investment Managers Series Trust Secretary 2
